             Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


 WILBUR HONEYCUTT,

            Plaintiff,

 v.                                                   Case No. 5:19-cv-01172

 MIDLAND CREDIT MANAGEMENT,
 INC.,

            Defendant.

                                        COMPLAINT

       NOW COMES Plaintiff, WILBUR HONEYCUTT, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, MIDLAND CREDIT MANAGEMENT, INC., as

follows:

                                NATURE OF THE ACTION

       1.     This action is seeking damages for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.; the Telephone Consumer

Protection Act (the “TCPA”), 47 U.S.C. § 227 et seq.; and the Texas Debt Collection Act (the

“TDCA”), Tex. Fin. Code Ann. § 392 et seq.

                               JURISDICTION AND VENUE

       2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       4.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).




                                               1
              Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 2 of 8



                                              PARTIES

       5.      WILBUR HONEYCUTT (“Plaintiff”) is a natural person, over 18-years-of-age,

who at all times relevant resided in Kenedy, Texas.

       6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       7.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       8.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       9.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a foreign

corporation that maintains its primary place of business in San Diego, California.

       10.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal

purpose of Defendant’s business is the collection of debt.

       11.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly

collects or attempts to collect debts owed or due or asserted to be owed or due another.

       12.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).

       13.     Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) as

it directly or indirectly engages in debt collection.

                                   FACTUAL ALLEGATIONS

       14.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 8277.

       15.     At all times relevant, Plaintiff’s number ending in 8277 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       16.     At all times relevant, Plaintiff was financially responsible for his cellular telephone

equipment and services.

       17.     Plaintiff applied for and received a credit card issued by Bank of America, N.A.



                                                   2
              Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 3 of 8



       18.     Over time, Plaintiff made personal charges on this credit card.

       19.     Plaintiff defaulted on payments and Plaintiff’s unpaid balance was charged-off and

referred for collection.

       20.     Plaintiff’s unpaid balance is a “debt” as defined by 15 U.S.C. § 1692a(5) as it relates

to an obligation or alleged obligation to pay money arising out of a transaction in which the money,

property, insurance, or services which is the subject of the transaction are primarily for personal,

family, or household purposes.

       21.     Plaintiff’s unpaid balance is a “consumer debt” as defined by Tex. Fin. Code Ann.

§ 392.001(2) as it is an obligation, or an alleged obligation, primarily for personal, family, or

household purposes and arising from a transaction or alleged transaction.

       22.     Last year, Plaintiff started to receive phone calls from Defendant.

       23.     In October 2018, Plaintiff finally answered. Plaintiff was met with clear pause prior

to being connected to Defendant’s representative.

       24.     Plaintiff informed Defendant he is unable to make payment before requesting that

they stop calling.

       25.     On multiple occasions thereafter, Plaintiff repeated this request.

       26.     Unfortunately, Defendant’s collection phone calls persisted.

       27.     All in all, Defendant placed (or caused to be placed) no less than fifteen (15)

unconsented-to phone calls to Plaintiff.

       28.     Defendant’s unconsented-to phone calls resulted in aggravation that accompanies

unsolicited phone calls, anxiety, diminished value and utility of telephone equipment and

telephone subscription services, emotional distress, increased risk of personal injury resulting from

the distraction caused by the phone calls, intrusion upon and occupation of Plaintiff’s cellular



                                                 3
              Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 4 of 8



telephone capacity, invasion of privacy, loss of battery charge, loss of concentration, mental

anguish, nuisance, the per-kilowatt electricity costs required to recharge his cellular telephone as

a result of increased usage of his telephone services, and wasting Plaintiff’s time.

       29.     Concerned with having had his rights violated, Plaintiff sought counsel to ensure

that Defendant’s unlawful collection efforts ceased.

       30.     Accordingly, Plaintiff needed to expend energy and time consulting with attorneys

as direct result of Defendant’s unlawful collection efforts.

                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       31.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692d

       32.     Section 1692d provides:

       [a] debt collector may not engage in any conduct the natural consequence of which
       is to harass, oppress, or abuse any person in connection with the collection of a
       debt. Without limiting the general application of the foregoing, the following
       conduct is a violation of this section:

               (5)      Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

       33.     Defendant violated 15 U.S.C. § 1692d(5) by continuously or repeatedly calling

Plaintiff despite Plaintiff’s multiple requests that Defendant stop calling.

       34.     Defendant violated 15 U.S.C. § 1692d(5) by placing no less than fifteen (15) phone

calls to Plaintiff despite Plaintiff’s multiple requests that Defendant stop calling.


                                                  4
             Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 5 of 8



       35.     Defendant’s behavior of continuously or repeatedly calling Plaintiff was abusive,

harassing, and oppressive.

       36.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692d(5) pursuant to section k

of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. § 1692d(5);

       B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);

       C.      an award of such additional damages, as the Court may allow, but not exceeding

               $1,000.00;

       D.      an award of costs of this action, together with reasonable attorney’s fees as

               determined by this Court; and

       E.      an award of such other relief as this Court deems just and proper.




                                                 5
              Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 6 of 8



                                      COUNT II:
                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

       36.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       37.     Defendant placed or caused to be placed no less than fifteen (15) non-emergency

calls, including but not limited to the aforementioned collection calls, to Plaintiff’s cellular

telephone utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded

voice without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).

       38.     Upon information and belief, based on the “clear pause” Plaintiff experienced,

Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

       39.     Upon information and belief, the ATDS employed by Defendant transfers the call

to a live representative once a human voice is detected, hence the clear pause.

       40.     Upon information and belief, the ATDS employed by Defendant has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.

       41.     Upon information and belief, Defendant acted through its agents, employees,

and/or representatives at all times relevant.

       42.     As a result of Defendant’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is

entitled to receive $500.00 in damages for each violation.

       43.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;

       B.      an award of statutory damages of at least $500.00 for each and every violation;

                                                  6
             Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 7 of 8



       C.      an award of treble damages of up to $1,500.00 for each and every violation; and

       D.      an award of such other relief as this Court deems just and proper.

                                        COUNT III:
         Texas Debt Collection Practices Act (Tex. Fin. Code Ann. § 392.001 et. seq.)

       44.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                         Violation(s) of Tex. Fin. Code Ann. § 392.302

       45.     Subsection 392.302(4) of the Texas Finance Code provides:

       [i]n debt collection, a debt collector may not oppress, harass, or abuse a person by:

               (4)     causing a telephone to ring repeatedly or continuously, or making
                       repeated or continuous telephone calls, with the intent to harass a
                       person at the called number.

Tex. Fin. Code Ann. § 392.302(4).

       46.     Defendant violated Tex. Fin. Code Ann. § 392.302(4) by calling Plaintiff on no less

than fifteen (15) occasions despite Plaintiff’s multiple requests that Defendant stop calling.

       47.     Plaintiff may enforce the provisions of Tex. Fin. Code Ann. § 392.302(4) pursuant

to Tex. Fin. Code Ann. § 392.403 which provides:

       (a)     A person may sue for:

               (1)     injunctive relief to prevent or restrain a violation of this chapter; and

               (2)     actual damages sustained as a result of a violation of this chapter.

       (b)     A person who successfully maintains an action under Subsection (a) is
               entitled to attorney’s fees reasonable related to the amount of work
               performed and costs.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated Tex. Fin. Code Ann. § 392.302(4);

       B.      an award of injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

                                                  7
              Case 5:19-cv-01172 Document 1 Filed 09/27/19 Page 8 of 8



        C.      an award of actual damages in an amount to be determined pursuant to Tex. Fin.

                Code Ann. § 392.403(a)(2);

        D.      an award of reasonable attorney’s fees and costs in an amount to be determined

                pursuant to Tex. Fin. Code Ann. § 392.403(b); and

        E.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: September 27, 2019                                     Respectfully submitted,

                                                              WILBUR HONEYCUTT

                                                              By: /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com




                                                 8
